DETAILED ACTION
	In Reply filed on 02/10/2022 Claims 1- 3, 5- 10, 12- 18, 22, and 26 are pending. Claims 1, 5, 7- 9, and 14- 15 are currently amended. Claims 4, 11, 19- 21, 23- 25, and 27 are canceled. Claims 1- 3, 5- 10, 12- 18, 22, and 26 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 3, 5- 10, 12- 18, 22, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a method of manufacturing a three-dimensional object via additive manufacturing, the method comprising: dispensing a first building material formulation to form an outer region, and dispensing a second building material formulation to form an inner region, the outer region surrounding the inner region, the inner and outer regions being shaped to form a layer of the object; and 
exposing the layer to a first curing condition, wherein the first and the second building material formulations and the first curing condition are selected such that upon the exposing, the first build material formulation is hardened to a higher degree than the second building formulation such that a hardening kinetic parameter of the first formulation is higher than a hardening kinetic parameter of the second formulation by at least 2-folds; and 
collectively exposing the plurality of layers to a second curing condition—different from the first curing condition—and wherein the second curing condition is selected to increase the degree that the inner region is hardened.
kinetic parameter of the first formulation is higher than a hardening kinetic parameter of the second formulation by at least 2-folds. The specification defines a hardening kinetic parameter as a change in a hardening parameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/LEITH S SHAFI/Primary Examiner, Art Unit 1744